 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    STEVE MONTAGUE,                                   Case No. 2:18-cv-01780-GMN-PAL
12                        Petitioner,                   ORDER
13            v.
14    ROBERT M. CULLEY,
15                        Respondents.
16

17          Petitioner has submitted a petition for a writ of habeas corpus. He did not file an

18   application to proceed in forma pauperis, nor did he pay the filing fee of five dollars ($5.00).

19          IT THEREFORE IS ORDERED that petitioner shall file an application for leave to

20   proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his

21   inmate account. The clerk of the court shall send petitioner a blank application form for

22   incarcerated litigants. In the alternative, petitioner shall make the necessary arrangements to pay

23   the filing fee of five dollars ($5.00), accompanied by a copy of this order. Petitioner shall have

24   thirty (30) days from the date that this order is entered to comply. Failure to comply will result in

25   the dismissal of this action.

26          DATED: April 22, 2019
27                                                                 ______________________________
                                                                   GLORIA M. NAVARRO
28                                                                 Chief United States District Judge
                                                        1
